Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              20-AUG-2019
                                                              08:51 AM



                               SCWC-XX-XXXXXXX

                IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                              STATE OF HAWAI#I,
                       Respondent/Plaintiff-Appellee,

                                      vs.

                             WILLIAM E. BARRIOS,
                       Petitioner/Defendant-Appellant.


              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                      (CAAP-XX-XXXXXXX; 2PC101000589)

            ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By:     Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant William E. Barrios’

application for writ of certiorari, filed on July 14, 2019, is hereby

rejected.

             DATED:   Honolulu, Hawai#i, August 20, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson